Nichols, J.
W. A. Foote Memorial Hospital brought an action against Nelson W. Bowen in the Civil Court of Fulton County in which it sought to recover from the defendant the balance of a hospital bill, which balance was less than $300. The defendant filed a motion to dismiss the petition, which was sustained, and thereafter the plaintiff filed an appeal to the appellate division of the Civil Court of Fulton County in which he assigned error on the judgment sustaining the motion to dismiss. The defendant filed a motion in the appellate division of the Civil Court of Fulton County to dismiss the appeal in which he alleged that the plaintiff had not complied with Rule 9 of that court which requires that the appellant file a brief in support of its contentions and serve a copy of the same on the counsel for the appellee within ten days after the appeal is filed and further provides that if the appellant does.not comply with this rule the appeal will be dismissed for want of prosecution. The appellate division of the Civil Court of Fulton County sustained the motion to dismiss and rendered its judgment dismissing the appeal for want of prosecution in accordance with the said Rule 9 of that court, and it is to this judgment that the plaintiff excepts. Held:
1. This case is controlled by the decision of this court in the case of Bearden v. Nash, 88 Ga. App. 722 (77 S. E. 2d 541), and therefore the appellate division of the Civil Court of Fulton County did not err in dismissing the plaintiff’s appeal for want of prosecution in accordance with the rules of practice and procedure of that court.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.